Citation Nr: 0807596	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  02-21 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a chronic or recurrent 
skin disease of the feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
September 1966 to September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Albuquerque, New Mexico.

This case was before the Board in July 2004, and the current 
claim was reopened as new and material evidence had been 
submitted.  The reopened claim was remanded for evidentiary 
development, and all required actions have been completed.  

During the pendancy of this appeal, the RO granted service 
connection for bilateral pes planus with plantar fascitis.  
The veteran's bilateral foot disability is rated 30 percent.  
As the veteran is also claiming service connection for a skin 
disease of the feet, this matter remains in appellate status.

The veteran appeared at an RO hearing in March 2003.  A 
transcript is associated with the claims folder.  


FINDING OF FACT

The medical evidence shows that the veteran has a history of 
a skin disease of the feet, which was in remission the last 
time he was examined by VA; a pre-induction examination 
revealed skin ulcerations of the legs but no skin 
abnormalities involving the feet, thereby raising a 
presumption of soundness; subsequently dated medical evidence 
clearly and unmistakably shows that the veteran's skin 
disease of the feet pre-existed service and clearly and 
unmistakably reveals that it was not chronically worsened 
during service.     



CONCLUSION OF LAW

A chronic or recurrent skin disease of the feet was not 
incurred or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 1111, 1153, 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.306 (2007); VAOGCPREC 3-2003.


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  The veteran in this case received 
notification in August 2001, prior to the rating which is the 
subject of this appeal.  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In August 2001 and July 2004 letters, the veteran was 
notified of the information and evidence needed to 
substantiate and complete his claim.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  He was also notified of the need to give VA any 
evidence pertaining to his claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  
With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish the 
disability rating and effective date of award should his 
claim be granted; however, such notice was after the RO's 
initial denial.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  To the extent that the deficiency with 
regard to the Dingess requirements raises a presumption of 
prejudice, such defect would not have operated to alter the 
outcome in the instant case where the preponderance of the 
evidence is against service connection.  That is, the timing 
defect did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007) (recognizing that "a demonstration that the 
outcome would not have been different in the absence of the 
error would demonstrate that there was no prejudice and thus, 
the presumption of prejudice is rebutted).  

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all relevant medical records identified by the 
veteran.  The service medical records are included in the 
file and have been reviewed.  A medical examination has been 
conducted in accordance with this claim and it includes 
opinions that the veteran's skin disease is currently in 
remission and pre-existed service.  This opinion and the 
other relevant medical evidence of record places the onset of 
the veteran's skin disease prior to service and  the service 
medical records only reflect a history of a pre-existing skin 
disease of the feet; there is no service medical evidence of 
an active skin disease of the feet or treatment for same 
during service.  Under these circumstances, there is no duty 
to provide another examination or a medical opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
  
For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With a chronic disease shown 
as such in service, so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support a claim of service connection.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111 (West 2002).  A 
pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2007).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

The veteran's original claim for service connection for a 
skin disease of the feet was denied by a June 1989 RO 
decision.  While that decision was not appealed and became 
final (38 C.F.R. § 3.104), the current claim for service 
connection was reopened by a Board decision in July 2004.  
The Board remanded the claim at that time to obtain a medical 
examination and nexus opinion.  The purposes of that remand 
were met and, as explained in more detail below, the evidence 
of record shows that the claim for service connection for a 
chronic or recurrent skin disease of the feet must be denied.

The service medical records include a report of a 1965 pre-
induction examination, which revealed skin ulcerations of the 
legs but no skin abnormalities involving the feet, thereby 
raising a presumption of soundness regarding the skin of the 
feet.  38 U.S.C.A. § 1111.  (As noted above, service 
connection and a 30 percent rating are in effect for 
bilateral pes planus with plantar facsiitis.)  In VAOGCPREC 
3-2003, VA General Counsel held that the presumption of 
soundness is rebutted only where clear and unmistakable 
evidence shows that the condition existed prior to service 
and where clear and unmistakable evidence shows that it was 
not aggravated by service.  The General Counsel concluded 
that 38 U.S.C.A. § 1111 requires VA to bear the burden of 
showing the absence of aggravation in order to rebut the 
presumption of sound condition.

The service medical records are negative for any findings 
relating to evaluation or treatment for a skin disease of the 
feet (or, parenthetically, the legs).  The only reference to 
a skin disease was recorded upon the veteran's separation 
examination.  The veteran stated at that time that he had a 
history of a rash prior to service.  Clinical evaluation of 
the skin at that time was normal.  Thus, there were no 
abnormal objective findings pertaining to a skin disease of 
the feet recorded during service. 

The most recent examination obtained pursuant to the Board's 
remand confirmed that the veteran has a history of a skin 
disease of the feet, which was reported to be in remission 
upon this July 2004 examination.  Following that history and 
physical examination, the examiner concluded that the 
veteran's skin disease of the feet began prior to service.  
The relevant medical evidence unequivocally shows that the 
veteran's skin disease of the feet began prior to service.  
As there is no evidence of active skin disease of the feet 
during service, the Board must conclude that the disorder at 
issue clearly and unmistakably pre-existed service and 
clearly and unmistakably was not aggravated during service.  
Accordingly, service connection for a chronic or recurrent 
skin disease of the feet must be denied.  38 U.S.C.A. 
§§ 1111, 1153; 38 C.F.R. § 3.306; VAOGCPREC 3-2003. 

The presence of a rash is something on which the veteran, as 
a layperson, is competent to observe.  The veteran's 
statements and the medical evidence both indicate that the 
skin disease is characterized by remissions and exacerbations 
or flare-ups.  The veteran argues that there were such 
exacerbations during service, which he believes amount to an 
increase in the severity of the claimed condition.  As noted 
above, however, there are no treatment notes in service 
relating to a skin disease of the feet and the separation 
examination was negative for any pertinent abnormal objective 
findings (e.g. a skin rash or lesions of the feet).  The 
Court has consistently stated that "temporary or intermittent 
flare-ups during service of a pre-existing injury or disease 
are not sufficient to be considered 'aggravation in service' 
unless the underlying condition, not just the symptoms, has 
worsened."  See Maxson v. West, 12 Vet. App. 453, 458 (1999), 
citing Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); see 
also Daniels v. Gober, 10 Vet. App. 474, 479 (1997).  Under 
these circumstances, the Board must conclude that, even if 
there were such exacerbations of the veteran's skin disease 
of the feet during service, such did not constitute a chronic 
worsening of the underlying skin disease of the feet.  It is 
pertinent to note that, aside from the fact that the skin of 
the veteran's feet was normal upon his separation from 
service examination, it was normal when he was examined by VA 
in conjunction with this appeal.   

The Board finds that the medical evidence clearly and 
unmistakably shows that the veteran's skin disease of the 
feet pre-existed service and clearly and unmistakably reveals 
that it was not chronically worsened during service.  In view 
of the foregoing, service connection for a chronic or 
recurrent skin disease of the feet is not warranted.  


ORDER

Service connection for a chronic or recurrent skin disease of 
the feet is denied. 



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


